Case 6:21-cv-00330-ADA Document 1-7 Filed 04/06/21 Page 1 of 22




           EXHIBIT 7
                           Case 6:21-cv-00330-ADA Document 1-7 Filed 04/06/21 Page 2 of 22

                                                   PRELIMINARY CLAIM CHART

Patent No. 10,609,063, Claim 1: Trend Micro Apex Central

         Claim 1 Elements                                                        Applicability
 A non‐transitory computer‐        Trend Micro Apex Central includes a non‐transitory computer‐readable media storing instructions
 readable media storing            that, when executed by one or more processors, cause the one or more processors to: receive first
 instructions that, when           vulnerability information (e.g., a smaller “sub‐set” of actual vulnerabilities relevant to a particular
 executed by one or more           operating system/application/version thereof, including associated information including, but
 processors, cause the one or      not limited to information describing the actual vulnerabilities themselves, information
 more processors to:               describing endpoints that contain the particular operating system/application/version thereof,
                                   information describing policy/detection/remediation techniques for addressing the actual
 receive first vulnerability       vulnerabilities relevant to the particular operating system/application/version thereof including
 information from at least one     signature/policy updates for anti‐virus/data loss prevention/intrusion‐detection‐system
 first data storage that is        (IDS)/firewall software, where such vulnerabilities each include a security weakness, gap, or flaw
 generated utilizing second        that could be exploited by an attack or threat, etc.) from at least one first data storage (e.g.,
 vulnerability information from at memory on the at least one device storing a repository of the smaller “sub‐set” of actual
 least one second data storage     vulnerabilities relevant to a particular operating system/application/version thereof, etc.) that is
 that is used to identify a        generated utilizing second vulnerability information (e.g., a larger “super‐set” list of possible
 plurality of potential            vulnerabilities relevant to different operating systems/applications/versions thereof, including
 vulnerabilities;                  associated information including, but not limited to information describing the possible
                                   vulnerabilities themselves, information describing the different operating
                                   systems/applications/versions thereof, information describing policy/detection/remediation
                                   techniques for addressing the potential vulnerabilities relevant to the different operating
                                   systems/applications/versions thereof including signature/policy updates for anti‐virus/data loss
                                   prevention/intrusion‐detection‐system (IDS)/firewall software, where such vulnerabilities each
                                   include a security weakness, gap, or flaw that could be exploited by an attack or threat, etc.)
                                   from at least one second data storage (e.g., Common Vulnerabilities and Exposures (CVE)
                                   database, etc.) that is used to identify a plurality of potential vulnerabilities (e.g., possible
                                   vulnerabilities relevant to different operating systems/applications/versions thereof, etc.);

                                     Note: See, for example, the evidence below (emphasis added, if any):




                                                             EXHIBIT 7                                                            Page 1
                         Case 6:21-cv-00330-ADA Document 1-7 Filed 04/06/21 Page 3 of 22

                                               PRELIMINARY CLAIM CHART

Patent No. 10,609,063, Claim 1: Trend Micro Apex Central

                                  “About the Web Console

                                  The Apex Central web console provides centralized management, monitoring, and security
                                  visibility for all endpoints and users protected by Trend Micro products registered to the Apex
                                  Central server. The console comes with a set of default settings and values that you can configure
                                  based on your security requirements and specifications. The web console lets you administer the
                                  Apex Central network from any machine using a compatible web browser.

                                  Apex Central supports the following web browsers:
                                  • Microsoft Internet Explorer™ 11
                                  • Microsoft Edge™
                                  • Google Chrome™

                                  Web Console Requirements

                                   Resource                   Requirement
                                   Processor                  300 MHz Intel™ Pentium™ processor or equivalent
                                   RAM                        128 MB minimum
                                   Available disk space       30 MB minimum
                                   Browser                    Microsoft Internet Explorer™ 11, Microsoft Edge™, or Google
                                                              Chrome™

                                                             Important: When using Internet Explorer to access the Apex
                                                             Central web console, turn off Compatibility View.
                                  Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 2‐2 to 2‐3
                                  (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                  “Attack Discovery Detection Information


                                                                                                                            Page 2
                           Case 6:21-cv-00330-ADA Document 1-7 Filed 04/06/21 Page 4 of 22

                                                 PRELIMINARY CLAIM CHART

Patent No. 10,609,063, Claim 1: Trend Micro Apex Central

        Claim 1 Elements                                                   Applicability
                                  Provides general information about threats detected by Attack Discovery

                                   Data                      Description
                                   Generated                 The date and time the managed product generated the data
                                   Received                  The date and time Apex Central received the data from the
                                                             managed product
                                   Endpoint                  The name of the endpoint
                                   Product                   The name of the managed product or service
                                   Managing Server Entity    The display name of the managed product server in Apex Central
                                                             to which the endpoint reports
                                   Product Version           The version of the managed product
                                   Endpoint IP               The IP address of the endpoint
                                   Risk Level                The risk level assigned by Attack Discovery
                                   Pattern Version           The Attack Discovery pattern number for the detection type
                                   Rule ID                   The serial number of the detection rule
                                   Rule Name                 The rules which specify behaviors to be detected by Attack
                                                             Discovery
                                   Related Objects           The number of detections

                                                             Click the count to view additional details.

                                                             For more information, see Detailed Attack Discovery Detection
                                                             Information on page B‐11.
                                   Generated (Local Time)    The time in the agent's local timezone when Attack Discovery
                                                             detected the threat

                                                             The time is displayed with the UTC offset.
                                   Instance ID               The detection ID assigned to the event

                                                                                                                        Page 3
                           Case 6:21-cv-00330-ADA Document 1-7 Filed 04/06/21 Page 5 of 22

                                                PRELIMINARY CLAIM CHART

Patent No. 10,609,063, Claim 1: Trend Micro Apex Central

        Claim 1 Elements                                                   Applicability

                                                             Entries having the same instance ID belong under the same event.
                                   Tactics                   The MITRE ATT&CK™ tactic(s) detected

                                                             For more information, see
                                                             https://attack.mitre.org/tactics/enterprise/.
                                   Techniques                The MITRE ATT&CK™ technique(s) detected

                                                             For more information, see
                                                             https://attack.mitre.org/techniques/enterprise/.
                                  Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page B‐10
                                  (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                  “Threat Encyclopedia

                                  Most malware today consists of blended threats, which combine two or more technologies, to
                                  bypass computer security protocols. Trend Micro combats this complex malware with products
                                  that create a custom defense strategy. The Threat Encyclopedia provides a comprehensive list of
                                  names and symptoms for various blended threats, including known malware, spam, malicious
                                  URLs, and known vulnerabilities.

                                  Go to http://about‐threats.trendmicro.com/us/threatencyclopedia#malware to learn more
                                  about:
                                  • Malware and malicious mobile code currently active or "in the wild"
                                  • Correlated threat information pages to form a complete web attack story
                                  • Internet threat advisories about targeted attacks and security threats
                                  • Web attack and online trend information
                                  • Weekly malware reports”

                                                                                                                          Page 4
                           Case 6:21-cv-00330-ADA Document 1-7 Filed 04/06/21 Page 6 of 22

                                               PRELIMINARY CLAIM CHART

Patent No. 10,609,063, Claim 1: Trend Micro Apex Central

        Claim 1 Elements                                                   Applicability
                                  Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 25‐2 to 25‐3
                                  (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                  Note: As set forth below, managed product and child server information is equivalent to memory
                                  on the at least one device.

                                  “Understanding the Apex Central Database

                                  Apex Central uses the Microsoft SQL Server database (db_ApexCentral.mdf) to store data
                                  included in logs, Communicator schedule, managed product and child server information, user
                                  account, network environment, and notification settings.

                                  The Apex Central server establishes the database connection using a System DSN ODBC
                                  connection. The Apex Central installation generates this connection as well as the ID and
                                  password used to access db_ApexCentral.mdf. The default ID is sa. Apex Central encrypts the
                                  password.

                                  To maximize the SQL server security, configure any SQL account used to manage db_ApexCentral
                                  with the following minimum permissions:

                                   •   dbcreator for the server role
                                   •   db_owner role for db_ApexCentral

                                  Logs from managed products contribute to database expansion. Managed products send various
                                  log types to Apex Central.”
                                  Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 23‐2
                                  (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)



                                                                                                                         Page 5
                           Case 6:21-cv-00330-ADA Document 1-7 Filed 04/06/21 Page 7 of 22

                                                  PRELIMINARY CLAIM CHART

Patent No. 10,609,063, Claim 1: Trend Micro Apex Central

          Claim 1 Elements                                                        Applicability
 said first vulnerability           Trend Micro Apex Central includes said first vulnerability information (e.g., the smaller “sub‐set”
 information generated utilizing    of actual vulnerabilities relevant to a particular operating system/application/version thereof)
 the second vulnerability           generated utilizing the second vulnerability information (e.g., the larger “super‐set” list of
 information, by:                   possible vulnerabilities relevant to different operating systems/applications/versions thereof),
                                    by: identifying at least one configuration (e.g., Microsoft Windows 64‐bit, Windows 32‐bit, and
 identifying at least one           Mac OS, or an application/version thereof, etc.) associated with a plurality of devices (e.g.,
 configuration associated with a    managed products and endpoints, etc.) including a first device, a second device, and a third
 plurality of devices including a   device (e.g., a first, second, and third of the managed products and endpoints, etc.), and
 first device, a second device,
 and a third device, and            Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
                                    any):

                                    “Vulnerability attack

                                    Malware or hacker attacks that exploits a security weakness typically found in programs and
                                    operating systems.”
                                    Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 3‐10
                                    (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                    “Procedure
                                    1. Go to Administration > Security Agent Download.
                                    2. Select the operating system.
                                    • Windows 64‐bit: Select to create a 64‐bit MSI installation package for Apex One Security
                                        Agents
                                    • Windows 32‐bit: Select to create a 32‐bit MSI installation package for Apex One Security
                                        Agents
                                    • Mac OS: Select to create a ZIP installation package for Apex One (Mac) Security Agents”


                                                                                                                                Page 6
                           Case 6:21-cv-00330-ADA Document 1-7 Filed 04/06/21 Page 8 of 22

                                                   PRELIMINARY CLAIM CHART

Patent No. 10,609,063, Claim 1: Trend Micro Apex Central

        Claim 1 Elements                                                      Applicability
                                     Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 9‐3
                                     (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                     “About Apex Central

                                     Trend Micro Apex Central™ is a web‐based console that provides centralized management for
                                     Trend Micro products and services at the gateway, mail server, file server, and corporate desktop
                                     levels. Administrators can use the policy management feature to configure and deploy product
                                     settings to managed products and endpoints. The Apex Central web‐based management console
                                     provides a single monitoring point for antivirus and content security products and services
                                     throughout the network. Apex Central enables system administrators to monitor and report on
                                     activities such as infections, security violations, or virus/malware entry points. System
                                     administrators can download and deploy components, such as antivirus pattern files, scan
                                     engines, and antispam rules, throughout the network to ensure up‐to‐date protection. Apex
                                     Central allows both manual and pre‐scheduled updates, and allows the configuration and
                                     administration of products as groups or as individuals for added flexibility.”
                                     Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 1‐2
                                     (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

 determining that the plurality of   Trend Micro Apex Central includes determining that the plurality of devices (e.g., managed
 devices is vulnerable to at least   products and endpoints, etc.) is vulnerable to at least one accurately identified vulnerability (e.g.,
 one accurately identified           one of a subset of the possible vulnerabilities that is relevant to the identified at least one
 vulnerability based on the          operating system, etc.) based on the identified at least one configuration (e.g., Microsoft
 identified at least one             Windows 64‐bit, Windows 32‐bit, and Mac OS, or an application/version thereof, etc.), utilizing
 configuration, utilizing the        the second vulnerability information (e.g., the larger “super‐set” list of possible vulnerabilities
 second vulnerability information    relevant to different operating systems/applications/versions thereof) that is used to identify the
 that is used to identify the


                                                                                                                                   Page 7
                            Case 6:21-cv-00330-ADA Document 1-7 Filed 04/06/21 Page 9 of 22

                                                 PRELIMINARY CLAIM CHART

Patent No. 10,609,063, Claim 1: Trend Micro Apex Central

         Claim 1 Elements                                                         Applicability
 plurality of potential            plurality of potential vulnerabilities (e.g., possible vulnerabilities relevant to different operating
 vulnerabilities;                  systems/applications/versions thereof, etc.);

                                   Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
                                   any):

                                   “The Threat Type column displays the following threat types.

                                    Threat Type               Description
                                    Ransomware                Malware that prevents or limits users from accessing their system
                                                              unless a ransom is paid
                                    Known Advanced            Intrusions by attackers that aggressively pursue and compromise
                                    Persistent Threat (APT)   chosen targets, often conducted in campaigns—a series of failed
                                                              and successful attempts over time to get deeper and deeper into a
                                                              target network—and not isolated incidents
                                    Social engineering attack Malware or hacker attacks that exploits a security vulnerability
                                                              found in documents, such as a PDF file
                                    Vulnerability attack      Malware or hacker attacks that exploits a security weakness
                                                              typically found in programs and operating systems
                                    Lateral movement          Searches for directories, email, and administration servers, and
                                                              other assets to map the internal structure of a network, obtain
                                                              credentials to access these systems, and allow the attacker to
                                                              move from system to system
                                    Unknown threats           Suspicious objects (IP addresses, domains, file SHA‐1 hash values,
                                                              email messages) with the "high" risk level, as detected by Deep
                                                              Discovery Inspector, endpoint security products, or other products
                                                              with Virtual Analyzer



                                                                                                                                   Page 8
                            Case 6:21-cv-00330-ADA Document 1-7 Filed 04/06/21 Page 10 of 22

                                                    PRELIMINARY CLAIM CHART

Patent No. 10,609,063, Claim 1: Trend Micro Apex Central

         Claim 1 Elements                                                        Applicability
                                        C&C callback              Attempts to communicate with a command‐and‐control (C&C)
                                                                  server to deliver information, receive instructions, and download
                                                                  other malware
                                       Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 3‐20
                                       (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

 identify an occurrence in             Trend Micro Apex Central is configured to identify an occurrence (e.g., a positively‐identified
 connection with at least one of       attack based on one of the known threat types, etc.) in connection with at least one of the
 the plurality of devices, utilizing   plurality of devices (e.g., one of the managed products and endpoints, etc.), utilizing one or more
 one or more network monitors;         network monitors (e.g., Trend Micro Apex Central, etc.);

                                       Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
                                       any):

                                       “The Threat Type column displays the following threat types.

                                        Threat Type               Description
                                        Ransomware                Malware that prevents or limits users from accessing their system
                                                                  unless a ransom is paid
                                        Known Advanced            Intrusions by attackers that aggressively pursue and compromise
                                        Persistent Threat (APT)   chosen targets, often conducted in campaigns—a series of failed
                                                                  and successful attempts over time to get deeper and deeper into a
                                                                  target network—and not isolated incidents
                                        Social engineering attack Malware or hacker attacks that exploits a security vulnerability
                                                                  found in documents, such as a PDF file
                                        Vulnerability attack      Malware or hacker attacks that exploits a security weakness
                                                                  typically found in programs and operating systems


                                                                                                                                  Page 9
                        Case 6:21-cv-00330-ADA Document 1-7 Filed 04/06/21 Page 11 of 22

                                               PRELIMINARY CLAIM CHART

Patent No. 10,609,063, Claim 1: Trend Micro Apex Central

        Claim 1 Elements                                                    Applicability
                                   Lateral movement          Searches for directories, email, and administration servers, and
                                                             other assets to map the internal structure of a network, obtain
                                                             credentials to access these systems, and allow the attacker to
                                                             move from system to system
                                   Unknown threats           Suspicious objects (IP addresses, domains, file SHA‐1 hash values,
                                                             email messages) with the "high" risk level, as detected by Deep
                                                             Discovery Inspector, endpoint security products, or other products
                                                             with Virtual Analyzer
                                   C&C callback              Attempts to communicate with a command‐and‐control (C&C)
                                                             server to deliver information, receive instructions, and download
                                                             other malware
                                  Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 3‐20
                                  (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                  “About Apex Central

                                  Trend Micro Apex Central™ is a web‐based console that provides centralized management for
                                  Trend Micro products and services at the gateway, mail server, file server, and corporate desktop
                                  levels. Administrators can use the policy management feature to configure and deploy product
                                  settings to managed products and endpoints. The Apex Central web‐based management console
                                  provides a single monitoring point for antivirus and content security products and services
                                  throughout the network. Apex Central enables system administrators to monitor and report on
                                  activities such as infections, security violations, or virus/malware entry points. System
                                  administrators can download and deploy components, such as antivirus pattern files, scan
                                  engines, and antispam rules, throughout the network to ensure up‐to‐date protection. Apex
                                  Central allows both manual and pre‐scheduled updates, and allows the configuration and
                                  administration of products as groups or as individuals for added flexibility.”


                                                                                                                          Page 10
                          Case 6:21-cv-00330-ADA Document 1-7 Filed 04/06/21 Page 12 of 22

                                                   PRELIMINARY CLAIM CHART

Patent No. 10,609,063, Claim 1: Trend Micro Apex Central

        Claim 1 Elements                                                      Applicability
                                     Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 1‐2
                                     (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

 based on a packet analysis,         Trend Micro Apex Central is configured to, based on a packet analysis (e.g., examining the actual
 determine that the at least one     content of network packets, etc.), determine that the at least one accurately identified
 accurately identified               vulnerability (e.g., one of a subset of the possible vulnerabilities that is relevant to the identified
 vulnerability of the at least one   at least one operating system, etc.) of the at least one of the plurality of devices (e.g., one of the
 of the plurality of devices is      managed products and endpoints, etc.) is susceptible to being taken advantage of by the
 susceptible to being taken          occurrence (e.g., the positively‐identified attack based on one of the known threat types, etc.)
 advantage of by the occurrence      identified in connection with the at least one of the plurality of devices (e.g., one of the managed
 identified in connection with the   products and endpoints, etc.), utilizing the first vulnerability information (e.g., the smaller “sub‐
 at least one of the plurality of    set” of actual vulnerabilities relevant to a particular operating system/application/version
 devices, utilizing the first        thereof); and
 vulnerability information; and
                                     Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
                                     any):

                                     “Intrusion Prevention Rules

                                     The Intrusion Prevention Rules screen displays the Intrusion Prevention Rules supported by Apex
                                     Central Vulnerability Protection. Intrusion Prevention Rules examine the actual content of
                                     network packets (and sequences of packets). Based on the conditions set within the Intrusion
                                     Prevention Rule, various actions are then carried out on these packets. These actions include
                                     replacing specifically defined or suspicious byte sequences, or completely dropping packets and
                                     resetting the connection.




                                                                                                                                   Page 11
                        Case 6:21-cv-00330-ADA Document 1-7 Filed 04/06/21 Page 13 of 22

                                                PRELIMINARY CLAIM CHART

Patent No. 10,609,063, Claim 1: Trend Micro Apex Central

        Claim 1 Elements                                                       Applicability
                                   • To filter the list of rules, use the Search box to specify full or partial strings that appear in any
                                      of the columns.
                                   • To sort the list of Intrusion Prevention Rules by column data, click a column heading.
                                   • To view detailed Intrusion Prevention Rule Properties, click the link in the Name column of a
                                      rule.”
                                  Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 14‐33
                                  (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                  “Attack Discovery Detection Information

                                  Provides general information about threats detected by Attack Discovery

                                   Data                         Description
                                   Generated                    The date and time the managed product generated the data
                                   Received                     The date and time Apex Central received the data from the
                                                                managed product
                                   Endpoint                     The name of the endpoint
                                   Product                      The name of the managed product or service
                                   Managing Server Entity       The display name of the managed product server in Apex Central
                                                                to which the endpoint reports
                                   Product Version              The version of the managed product
                                   Endpoint IP                  The IP address of the endpoint
                                   Risk Level                   The risk level assigned by Attack Discovery
                                   Pattern Version              The Attack Discovery pattern number for the detection type
                                   Rule ID                      The serial number of the detection rule
                                   Rule Name                    The rules which specify behaviors to be detected by Attack
                                                                Discovery


                                                                                                                                Page 12
                        Case 6:21-cv-00330-ADA Document 1-7 Filed 04/06/21 Page 14 of 22

                                                 PRELIMINARY CLAIM CHART

Patent No. 10,609,063, Claim 1: Trend Micro Apex Central

        Claim 1 Elements                                                Applicability
                                   Related Objects          The number of detections

                                                            Click the count to view additional details.

                                                            For more information, see Detailed Attack Discovery Detection
                                                            Information on page B‐11.
                                   Generated (Local Time)   The time in the agent's local timezone when Attack Discovery
                                                            detected the threat

                                                            The time is displayed with the UTC offset.
                                   Instance ID              The detection ID assigned to the event

                                                            Entries having the same instance ID belong under the same event.
                                   Tactics                  The MITRE ATT&CK™ tactic(s) detected

                                                            For more information, see
                                                            https://attack.mitre.org/tactics/enterprise/.
                                   Techniques               The MITRE ATT&CK™ technique(s) detected

                                                             For more information, see
                                                             https://attack.mitre.org/techniques/enterprise/.
                                  Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page B‐10
                                  (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                  “Threat Encyclopedia

                                  Most malware today consists of blended threats, which combine two or more technologies, to
                                  bypass computer security protocols. Trend Micro combats this complex malware with products

                                                                                                                      Page 13
                         Case 6:21-cv-00330-ADA Document 1-7 Filed 04/06/21 Page 15 of 22

                                                  PRELIMINARY CLAIM CHART

Patent No. 10,609,063, Claim 1: Trend Micro Apex Central

        Claim 1 Elements                                                      Applicability
                                    that create a custom defense strategy. The Threat Encyclopedia provides a comprehensive list of
                                    names and symptoms for various blended threats, including known malware, spam, malicious
                                    URLs, and known vulnerabilities.

                                    Go to http://about‐threats.trendmicro.com/us/threatencyclopedia#malware to learn more
                                    about:
                                     • Malware and malicious mobile code currently active or "in the wild"
                                     • Correlated threat information pages to form a complete web attack story
                                     • Internet threat advisories about targeted attacks and security threats
                                     • Web attack and online trend information
                                     • Weekly malware reports”
                                    Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 25‐2 to 25‐3
                                    (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

 allow selective utilization of     Trend Micro Apex Central is configured to allow selective utilization of different occurrence
 different occurrence mitigation    mitigation actions of diverse occurrence mitigation types (e.g., firewall configuration, intrusion
 actions of diverse occurrence      detection, etc.), including a firewall‐based occurrence mitigation type (e.g., firewall configuration
 mitigation types, including a      including allowing network traffic to applications that Trend Micro has verified to be safe, etc.)
 firewall‐based occurrence          and an intrusion prevention system‐based occurrence mitigation type (e.g., intrusion detection
 mitigation type and an intrusion   including actions carried out on packets based on conditions set within an Intrusion Prevention
 prevention system‐based            Rule, etc.), across the plurality of devices (e.g., managed products and endpoints, etc.) for
 occurrence mitigation type,        occurrence mitigation by preventing advantage being taken of accurately identified
 across the plurality of devices    vulnerabilities (e.g., a subset of the possible vulnerabilities that is relevant to the identified at
 for occurrence mitigation by       least one operating system, etc.) utilizing the different occurrence mitigation actions of the
 preventing advantage being         diverse occurrence mitigation types (e.g., firewall configuration, intrusion detection, etc.) across
 taken of accurately identified     the plurality of devices (e.g., managed products and endpoints, etc.);
 vulnerabilities utilizing the
 different occurrence mitigation

                                                                                                                                Page 14
                           Case 6:21-cv-00330-ADA Document 1-7 Filed 04/06/21 Page 16 of 22

                                                  PRELIMINARY CLAIM CHART

Patent No. 10,609,063, Claim 1: Trend Micro Apex Central

         Claim 1 Elements                                                    Applicability
 actions of the diverse             Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
 occurrence mitigation types        any):
 across the plurality of devices;
                                     Consideration             Effect
                                     Deployment planning       Apex Central deploys update components (for example, virus
                                                               pattern files, scan engines, anti‐spam rules, program updates) to
                                                               products based on Deployment Plans. These plans deploy to
                                                               Product Directory folders, rather than individual products. A well‐
                                                               structured directory therefore simplifies the designation of
                                                               recipients.
                                    Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 10‐13
                                    (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                    “Provides detailed information about managed products registered to the Apex Central server,
                                    such as the managed product version and build number, and the managed product server
                                    operating system.

                                    …

                                    Table 1. Product Status Information Data View

                                     Operating System                                The operating system on the managed
                                                                                     product server or Security Agent endpoint
                                     OS Version                                      The version of the operating system on the
                                                                                     managed product server or Security Agent
                                                                                     endpoint




                                                                                                                            Page 15
                        Case 6:21-cv-00330-ADA Document 1-7 Filed 04/06/21 Page 17 of 22

                                                PRELIMINARY CLAIM CHART

Patent No. 10,609,063, Claim 1: Trend Micro Apex Central

        Claim 1 Elements                                                  Applicability
                                   OS Service Pack                               The service pack number of the operating
                                                                                 system on the managed product server or
                                                                                 Security Agent endpoint
                                  Trend Micro Apex Central 2019 Online Help / Enterprise / Online Help Center

                                  “...
                                  5. In the Certified Safe Software List section, configure the following:
                                  • Enable the local Certified Safe Software List: Select to allow network traffic to applications
                                       that Trend Micro has verified to be safe, using the local pattern.

                                      •   Enable the global Certified Safe Software List (Internet access required): Select to allow
                                          network traffic to applications that Trend Micro has verified to be safe, using the
                                          dynamically updated, cloud‐based pattern.

                                          Important: Querying the global Certified Safe Software List requires that you enable both
                                          the Unauthorized Change Prevention Service and the Certified Safe Software Service.

                                  6. In the Exception section, manage the Exception Template List that applies to this policy only.
                                     The Apex One Firewall automatically populates the Exceptions List with the Exception
                                     Template List entries. If you add, modify, or delete any exception in the policy Exceptions
                                     List, the changes only apply to the current policy and not the Exception Template List.

                                      For more information about adding exceptions, see Adding a Firewall Policy Exception (follow
                                      the instructions from step 3).

                                  7. Click Save.”



                                                                                                                            Page 16
                        Case 6:21-cv-00330-ADA Document 1-7 Filed 04/06/21 Page 18 of 22

                                                PRELIMINARY CLAIM CHART

Patent No. 10,609,063, Claim 1: Trend Micro Apex Central

        Claim 1 Elements                                                    Applicability
                                  https://docs.trendmicro.com/en‐us/enterprise/apex‐one‐as‐a‐service‐online‐help/officescan‐
                                  agent‐sca/using‐the‐officescan/firewall‐policies/adding‐a‐firewall‐po.aspx (emphasis added)

                                  “Detailed Firewall Violation Information

                                  Provides specific firewall configuration information on your network, such as the managed
                                  product that detected the violation, the source and destination of the transmission, and the total
                                  number of firewall violations”

                                   Section                    Settings
                                   Received                   The date and time Apex Central received the data from the
                                                              managed product
                                   Generated                  The date and time the managed product generated the data
                                   Product Entity/Endpoint    Depending on the related source:

                                                              •  The display name of the managed product server in Apex
                                                                 Central
                                                              • The name or IP address of the endpoint Product
                                   Product                    The name of the managed product or service

                                                              Example: Apex One, ScanMail for Microsoft Exchange
                                   Event Type                 The type of event that triggered the detection

                                                              Example: intrusion, policy violation
                                   Risk Level                 The Trend Micro assessment of risk to your network

                                                              Example: High security, low security, medium security
                                   Traffic/Connection         The direction of the transmission

                                                                                                                           Page 17
                        Case 6:21-cv-00330-ADA Document 1-7 Filed 04/06/21 Page 19 of 22

                                                PRELIMINARY CLAIM CHART

Patent No. 10,609,063, Claim 1: Trend Micro Apex Central

        Claim 1 Elements                                                    Applicability
                                   Protocol                   The protocol the intrusion uses

                                                              Example: HTTP, SMTP, FTP
                                   Source IP                  The source IP address of the detected threat
                                   Endpoint Port              The port number of the endpoint under attack
                                   Endpoint IP                The IP address of the endpoint
                                   Target Application         The application the intrusion targeted
                                   Description                The detailed description of the incident by Trend Micro
                                   Action                     The action taken by the managed product

                                                              Example: file cleaned, file quarantined, file passed
                                   Detections                 The total number of detections

                                                              Example: A managed product detects 10 violation instances of the
                                                              same type on one computer

                                                             Detections = 10
                                  Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page B‐51 to B‐52
                                  (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                   Feature                    Description
                                   ...                        ...
                                   Vulnerability Protection   Integration with Vulnerability Protection protects Apex One users
                                   Integration                by automating the application of virtual patches before official
                                                              patches become available. Trend Micro provides protected
                                                              endpoints with recommended Intrusion Prevention rules based on
                                                              your network performance and security priorities.
                                   ...                        ...

                                                                                                                        Page 18
                        Case 6:21-cv-00330-ADA Document 1-7 Filed 04/06/21 Page 20 of 22

                                                PRELIMINARY CLAIM CHART

Patent No. 10,609,063, Claim 1: Trend Micro Apex Central

        Claim 1 Elements                                                   Applicability
                                  https://docs.trendmicro.com/en‐us/enterprise/trend‐micro‐apex‐central‐2019‐online‐
                                  help/introduction/introducing‐control‐/whats‐new‐in‐this‐ve.aspx

                                  “Intrusion Prevention Rules

                                  The Intrusion Prevention Rules screen displays the Intrusion Prevention Rules supported by Apex
                                  Central Vulnerability Protection. Intrusion Prevention Rules examine the actual content of
                                  network packets (and sequences of packets). Based on the conditions set within the Intrusion
                                  Prevention Rule, various actions are then carried out on these packets. These actions include
                                  replacing specifically defined or suspicious byte sequences, or completely dropping packets and
                                  resetting the connection.

                                   •  To filter the list of rules, use the Search box to specify full or partial strings that appear in any
                                      of the columns.
                                   • To sort the list of Intrusion Prevention Rules by column data, click a column heading.
                                   • To view detailed Intrusion Prevention Rule Properties, click the link in the Name column of a
                                      rule.”
                                  Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 14‐33
                                  (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                  “The Threat Type column displays the following threat types.

                                   Threat Type                  Description
                                   Ransomware                   Malware that prevents or limits users from accessing their system
                                                                unless a ransom is paid
                                   Known Advanced               Intrusions by attackers that aggressively pursue and compromise
                                   Persistent Threat (APT)      chosen targets, often conducted in campaigns—a series of failed


                                                                                                                                 Page 19
                          Case 6:21-cv-00330-ADA Document 1-7 Filed 04/06/21 Page 21 of 22

                                                PRELIMINARY CLAIM CHART

Patent No. 10,609,063, Claim 1: Trend Micro Apex Central

        Claim 1 Elements                                                     Applicability
                                                              and successful attempts over time to get deeper and deeper into a
                                                              target network—and not isolated incidents
                                    Social engineering attack Malware or hacker attacks that exploits a security vulnerability
                                                              found in documents, such as a PDF file
                                    Vulnerability attack      Malware or hacker attacks that exploits a security weakness
                                                              typically found in programs and operating systems
                                    Lateral movement          Searches for directories, email, and administration servers, and
                                                              other assets to map the internal structure of a network, obtain
                                                              credentials to access these systems, and allow the attacker to
                                                              move from system to system
                                    Unknown threats           Suspicious objects (IP addresses, domains, file SHA‐1 hash values,
                                                              email messages) with the "high" risk level, as detected by Deep
                                                              Discovery Inspector, endpoint security products, or other products
                                                              with Virtual Analyzer
                                    C&C callback              Attempts to communicate with a command‐and‐control (C&C)
                                                              server to deliver information, receive instructions, and download
                                                              other malware
                                   Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 3‐20
                                   (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

 wherein the at least one          Trend Micro Apex Central is configured wherein the at least one configuration (e.g., Microsoft
 configuration involves at least   Windows 64‐bit, Windows 32‐bit, and Mac OS, or an application/version thereof, etc.) involves at
 one operating system.             least one operating system.

                                   Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
                                   any):

                                   “Vulnerability attack

                                                                                                                          Page 20
                          Case 6:21-cv-00330-ADA Document 1-7 Filed 04/06/21 Page 22 of 22

                                                   PRELIMINARY CLAIM CHART

Patent No. 10,609,063, Claim 1: Trend Micro Apex Central

         Claim 1 Elements                                                        Applicability

                                     Malware or hacker attacks that exploits a security weakness typically found in programs and
                                     operating systems (pg 3‐10)”
                                     Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 3‐10
                                     (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                     “Procedure
                                     1. Go to Administration > Security Agent Download.
                                     2. Select the operating system.
                                      • Windows 64‐bit: Select to create a 64‐bit MSI installation package for Apex One Security
                                         Agents
                                      • Windows 32‐bit: Select to create a 32‐bit MSI installation package for Apex One Security
                                         Agents
                                      • Mac OS: Select to create a ZIP installation package for Apex One (Mac) Security Agents”
                                     Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 9‐3
                                     (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)


Caveat: The notes and/or cited excerpts utilized herein are set forth for illustrative purposes only and are not meant to be limiting in
any manner. For example, the notes and/or cited excerpts, may or may not be supplemented or substituted with different
excerpt(s) of the relevant reference(s), as appropriate. Further, to the extent any error(s) and/or omission(s) exist herein, all rights
are reserved to correct the same in connection with any subsequent correlations.




                                                                                                                                Page 21
